Citation Nr: 1107506	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
residuals of a right knee stress fracture.

2. Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee stress fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972. 

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a decision review officer decision dated 
in September 2005 by the Department of Veterans Affairs Hartford 
(VA) Regional Office (RO) in Newington, Connecticut, which 
granted service connection for stress fracture residuals in both 
knees and assigned separate disability ratings of 10 percent, 
effective April 14, 2004. 

These issues were the subject of two Board remands.  In May 2009, 
the Board remanded the case for a current VA examination adequate 
for rating purposes.  In January 2010, the Board remanded the 
case to clarify contradictory statements in the examiner's report 
and also to comply with a requirement, published in a VA manual, 
that examination reports must be signed by a physician.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that the June 2010 examination is inadequate for 
rating purposes and fails to comply with a January 2010 Board 
remand, which asked that a physician examine the Veteran or co-
sign the report of an examination conducted by an examiner other 
than a physician.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(requiring the Board to enforce "substantial compliance" with its 
own remands).  A June 2010 VA compensation and pension 
examination was conducted by a nurse practitioner.  Neither the 
nurse practitioner nor a physician signed the examination report.  
The record contains no addendum containing a signature.  

By way of reference, the Board notes that at the time of the 
January 2010 remand,  VA's Adjudication Manual Rewrite, M21-MR 
Part III, Subpart IV, Chapter 3, Section D. 18(a), required all 
original examination reports to be signed by a physician, unless 
the examination was performed by a clinical or counseling 
psychologist, dentist, audiologist, or optometrist."  Reports of 
physical examinations conducted by qualified medical examiners 
other than physicians, such as physician's assistants, were 
acceptable if reports were reviewed and signed by a physician.  
Examination reports transmitted via certain electronic 
transmission systems without signatures were acceptable since 
signed copies are maintained by the Veterans Health 
Administration (VHA) or contract examining facility, but a 
physician was still required indicate review and approval of the 
report of an examination conducted by a physician's assistant or 
nurse practitioner.

The January 2010 Board remand also asked that the examiner 
determine if the Veteran experienced instability or subluxation 
and properly consider factors required under DeLuca v. Brown, 8 
Vet. App. 202 (1995) (stating that, in rating orthopedic 
disabilities, VA must ensure application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.40, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint).  The Board finds that the June 2010 VA 
examination report is still inadequate with regard to these 
details.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(stating that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).

Additionally, the Board finds that entitlement to a total 
disability rating based on individual unemployability (TDIU) is 
raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009) the Court of Appeals for Veterans Claims (Court) 
held that a claim for a total rating based on unemployability due 
to service-connected disability (TDIU), either expressly raised 
by the Veteran or reasonably raised by the record, is "part and 
parcel" of the claim for an increased rating. 

Typically, where the schedular rating is less than total, a TDIU 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In 
exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b) (2010).

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect a veteran's service-connected disability has on the 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); 
Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In light of these circumstances, further development to obtain an 
examination adequate for rating purposes is in order.

In order that the June 2010 VA compensation and pension examiner 
may be considered without prejudice to the Veteran, a physician 
must sign it.  However, due to the change in practice, a 
physician need not co-sign any new examination provided.

To ensure that all due process requirements are met, VA should 
ensure that the Veteran is properly notified of all available 
rating criteria for his knee disabilities, including Diagnostic 
Codes 5003 for arthritis, 5257 for recurrent subluxation or 
lateral instability, 5258 for dislocated cartilage, 5260 for 
limitation of flexion, and 5261 for limitation of extension.


Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to identify all records of 
VA and non-VA health care providers who 
have treated him for a low back disability.  
After obtaining any appropriate 
authorizations for release of medical 
information, obtain relevant records from 
each health care provider the Veteran 
identifies.  The records sought must 
include any relevant records of VA or 
private treatment created or updated after 
the most recent medical evidence associated 
with the claims folder from June 2010.  
Advise the Veteran that, with respect to 
private medical evidence, he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC. 

2.	Notify the Veteran of rating criteria for 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5260, and 5261.

3.	After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, arrange for him to undergo a 
VA orthopedic examination, at an 
appropriate VA medical facility, to 
determine the nature and severity of his 
service-connected left and right knee 
disabilities.  The entire claims file, 
including a copy of this remand, must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All appropriate 
tests and studies, including, as 
appropriate, X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.

The orthopedic examiner should note the 
ranges of motion for the left and right 
knees and whether any anklyosis is present.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left or the 
right knee is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

In addition, the orthopedic examiner should 
note whether the Veteran has any 
instability or recurrent subluxation of 
either knee.  In doing so, the examiner 
should consider that the record contains 
evidence indicating the Veteran wears a 
knee brace for stability.  Further, the 
orthopedic examiner should note whether the 
Veteran has any dislocated cartilage with 
frequent episodes of "locking," pain, and 
effusion into the joint.

The orthopedic examiner should also state 
whether the Veteran is unable to obtain or 
maintain substantial employment due to his 
service-connected knee disabilities.  In 
doing so, the examiner must carefully 
examine the evidence in the claims folder 
related to the Veteran's inability to work, 
including: a June 2010 VA compensation and 
pension examination, in which the Veteran 
stated he retired early in 2002; a July 
2009 VA compensation and pension 
examination, in which the Veteran stated 
that his knees affected his ability to do 
his job, that he would need to get up and 
stretch his knees, and that he was able to 
sit for two hours at a time; and a January 
2006 statement from the Veteran in which he 
describes the everyday effects of sitting 
in various positions, standing, and 
walking.

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in a 
printed (typewritten) report.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim remaining on appeal, to 
include on an extraschedular basis under 
38 C.F.R. § 3.321(b) and in compliance with 
Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (prohibiting "pyramiding" of 
symptoms), in light of all pertinent 
evidence and legal authority.  The VA 
should document its consideration of 
whether "staged" ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999), are warranted.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, furnish him and his 
representative a supplemental statement of 
the case, and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

